MEMORANDUM **
Arturo Revulcaba-Vargas appeals his conviction pursuant to a conditional guilty plea and his sentence for importing 95 lbs. of marijuana in violation of 21 U.S.C. §§ 952, 960. As he concedes, his argument challenging the constitutionality of 21 U.S.C. §§ 952 and 960, which he raises in order to preserve for Supreme Court review, is foreclosed by United States v. Varela-Rivera, 279 F.3d 1174, 1175 n. 1 (9th Cir.2002) and United States v. Mendozar-Paz, 286 F.3d 1104 (9th Cir.2002). This court has also rejected his claim that the government was required to prove that Revulcaba-Vargas knew the quantity and type of the drugs involved in the offense. United States v. Carranza, 289 F.3d 634 (9th Cir.2002).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.